DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Embodiment 3, corresponding to Fig. 4 and claims 1, 2, 10, 12, 13, 17 and 19 [via telephone interview with Robert Holland on 09/09/2022] instead of Embodiment 1 in the reply filed on 06/21/2022 is acknowledged.  No reasons were provided for the traversal.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the LED under a support plate as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ozias et al. [Ozias hereinafter, US 8,890,013].  Ozias discloses [in Figs. 2-5] an information handling system comprising: a housing [302]; a processor [202] disposed in the housing [302] and operable to execute instructions that process information; a memory [214] disposed in the housing [302] and interfaced with the processor [202], the memory [214] operable to store the instructions and information; an embedded controller [207] disposed in the housing [302] and interfaced with the processor [202], the embedded controller [207] operable to accept inputs from input devices and communicate the inputs to the processor [202]; and a keyboard [206] interfaced with the embedded controller [207], the keyboard [206] having plural keys [Fig. 3], each key accepting an input by a press at a membrane [506] for communication to the embedded controller [207], the keyboard [206] further having an LED [512] disposed below the plural keys, the LED directed up towards one of the keys.  Ozias does not disclose a plurality of LEDs.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to provide a plurality of LEDs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ozias et al. [Ozias hereinafter, US 8,890,013] in view of Chen [US 2014/0138228].  Ozias discloses some of the limitations of the information handling system of claim 1.  Ozias does not disclose a diffusion layer integrated in the membrane having a diffusive material; wherein the diffusion layer aligns a diffusive material between each of the LEDs and the associated one of the plural keys.  Chen teaches [in Figs. 3 and 6] a diffusion layer [271] integrated in the membrane [24] having a diffusive material; wherein the diffusion layer aligns a diffusive material between each of the lighting elements [26] and the associated one of the plural keys [251].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the diffusion layer of Chen with the information handling system of Ozias, in order to distribute the light as desired. 
Claims 10, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US 2014/0138228] in view of Ozias et al. [Ozias hereinafter, US 8,890,013].
In regard to claims 10, 12 and 13, Chen discloses [in Figs. 3 and 6] disposing plural lighting elements [26] in a keyboard [2] having plural keys [251], each lighting element [26] aligned under an associated key [251] of the plural keys to illuminate the associated key; generating illumination from the plural lighting elements [26]; and managing the illumination of the lighting elements [26] to direct the illumination at the associated key [251] of the plural keys of each lighting element [26], coupling each lighting element [26] under a support plate [23] below a membrane [22, 24] of the keyboard [2]; and illuminating from each lighting element [26] through an opening formed in the support plate [23] and through the membrane [22, 24] towards the associated key [251], integrating a diffuser [271] in the membrane [22, 24] at each lighting element [26]; and diffusing the illumination passing through the membrane [22, 24] towards the associated key [251]. Chen does not disclose that the lighting element is an LED.  Ozias discloses [in Fig. 5] an LED.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lighting element of Chen with the LED of Ozias since LEDs are well known light sources that have high lighting efficiency and a long life span. 
In regard to claims 17 and 19, Chen discloses [in Figs. 3, 4 and 6] a keyboard [2] comprising: a support plate [23]; a membrane [22, 24] disposed on the support plate [23], the membrane [22, 24] having an upper [24] and lower [22] circuit layer configured to detect a key touch; -11-Attorney Docket No.: DC-119838.01 plural keys [251] disposed over the membrane [22, 24] and operable to accept an end user touch to translate the touch as an input at the membrane [22, 24]; a lighting element [26] disposed under each key [251]; and a diffuser [271] disposed at each lighting element [26] to diffuse illumination towards the key [251],  the support plate [23] has plural openings, each lighting element [26] coupled to a lower surface of the support plate[23] at one of the openings; and the diffuser [271] integrates in the membrane [22, 24].  Chen does not disclose that the lighting element is an LED.  Ozias discloses [in Fig. 5] an LED.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lighting element of Chen with the LED of Ozias since LEDs are well known light sources that have high lighting efficiency and a long life span.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833